Citation Nr: 0005830	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-04 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether clear and unmistakable error (CUE) has been committed 
with regard to the March 1985 assignment of a noncompensable 
disability rating for tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, that determined no CUE 
occurred with respect to the RO's March 1985 decision 
assigning a noncompensable disability rating for tinnitus.  


FINDING OF FACT

The March 1985 rating decision, which granted service 
connection for tinnitus but assigned a noncompensable 
disability rating, was adequately supported by the evidence 
then of record.


CONCLUSION OF LAW

The March 1985 rating decision, which granted service 
connection for tinnitus but assigned a noncompensable 
disability rating, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that previous determinations that are final 
and binding, including decisions concerning service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a). 

The United States Court of Appeals Veterans Claims (Court) 
has held that "[a] determination that there was a 'clear and 
unmistakable error' must be based on the record and law that 
existed at the time of the prior...decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Thus, a 
claim of CUE is based upon an assertion that there was an 
incorrect application of the law or fact as it existed at the 
time of the disputed adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only proceed on the 
record, evidence that was not part of the record at the time 
of the prior determination may not form the basis of a 
finding that there was an act of clear and unmistakable 
error."  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of error.  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
citing (Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc) (emphasis in the original). 

The veteran contends that the severity of his tinnitus, as 
shown by the evidence of record at the time of the March 1985 
rating decision, warranted a compensable disability rating.  
Therefore, the veteran contends that the RO committed CUE in 
assigning the veteran a noncompensable disability rating for 
service-connected tinnitus. 

Turning to the relevant evidence of record, the service 
medical records indicate that the veteran incurred tinnitus 
during service as a result of an injury to the left ear 
caused by a grenade explosion.  A January 1985 VA ear, nose, 
and throat examination report states that the veteran "began 
to notice intermittent ringing in the left ear" at the time 
of his separation from service, and that "[t]his has 
persisted and is not constant."  A June 1998 VA audiological 
examination report states that the veteran subjectively 
complained of suffering from aggravating, constant tinnitus, 
mostly in the left ear, since service in 1968.  

Pursuant to a March 1997 rating decision, the RO determined 
that its March 1985 rating decision was not clearly and 
unmistakably erroneous.  Subsequent RO determinations have 
upheld the March 1997 rating decision, and the Board agrees 
with these determinations.  

At the time of the March 1985 rating decision, the 
regulations applicable to rating service-connected tinnitus 
was 38 C.F.R. § 4.84b, Diagnostic Code 6260 (1985), which 
provided for a maximum 10 percent disability rating for 
persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma.  There is no doubt that the 
veteran's tinnitus was incurred as a result of a head injury, 
concussion, or acoustic trauma sustained in service.  What is 
at issue was the medically evaluated severity of the 
veteran's tinnitus, of record, at the time of March 1985 
decision.  As the Board has previously noted herein, the 
January 1985 VA ear, nose, and throat examination report 
recounts that the veteran complained he had intermittent 
tinnitus that had persisted since service, but was not 
constant.  The Board concludes that the veteran's own 
description of his tinnitus being intermittent but not 
constant, at the time of the March 1985 rating decision, 
afforded the RO a reasonable basis for assigning a 
noncompensable disability rating.  Although the veteran 
appears to argue that since the schedular criteria for rating 
tinnitus in 1985 called for persistent tinnitus, and that the 
medical evidence of record in 1985 characterized his 
intermittent tinnitus as persistent, the Board finds that it 
was nevertheless reasonable for the RO to view the phrase 
"persistent tinnitus" as analogous to "constant tinnitus", 
thus requiring the veteran to show he had "constant 
tinnitus" in order to receive a compensable disability 
rating.  Indeed, the Board observes that the primary 
definition of the word "constant" provided in Webster's II: 
New College Dictionary 241 (1995), is stated to be 
"[c]ontinually occurring or recurring: persistent."  On the 
other hand, the definition of intermittent is as follows: 
"[s]tarting and stopping at intervals."  Id.  Thus, the 
terms intermittent and persistent are descriptions that are, 
generally, at odds with each other, connoting an oxymoronic 
meaning when used together.  

Alternatively, the veteran appears to contend that as the 
June 1998 VA audiological examination report indicates that 
he has constant tinnitus, mostly in the left ear, since 
service in 1968, the March 1985 decision denying a 
compensable disability rating is in error.  However, as was 
noted earlier, it is the evidence of record at the time of 
the March 1985 rating decision that is determinative of 
whether CUE was committed, and it is the Board's judgment 
that there was no medical evidence in March 1985 to show that 
the veteran suffered from persistent or constant tinnitus, as 
opposed to intermittent tinnitus. 

Accordingly, there was no clear and unmistakable error in the 
March 1985 rating decision denying the veteran a compensable 
disability rating for tinnitus. 


ORDER

The claim of clear and unmistakable error involving a March 
1985 rating decision denying a compensable disability rating 
for tinnitus, is denied.



		
	BRUCE KANEE
	Member, Board of Veterans' Appeals



 

